Title: Franklin’s Contributions to a Pamphlet by George Whatley, March 1774
From: Franklin, Benjamin
To: 


In 1765 George Whatley (c. 1709–91) published a pseudonymous pamphlet, The Laws and Policy of England Relating to Trade. Nine years later he brought out a second edition, much altered and with the quite different title cited above, to which Franklin contributed a number of lengthy notes. So much is clear. But almost nothing else about the episode is.
Whatley, who seems to have been no relative of Thomas and William Whately, remains a shadowy figure. He had been a British consul years before in the Mediterranean area; by 1774 he was a public-spirited London merchant with a particular interest in the Foundling Hospital, of which he remained an officer until his death. He was an old friend of John Ellis, the naturalist, and of Lord Le Despencer, either of whom may have brought him and Franklin together. The American worked with him on the pamphlet, doubtless on more than the notes; the odd phonetic spelling suggests Franklinian influence. But the Englishman retained control of the contents: he accepted, rejected, or amended his collaborator’s additions as he pleased.
That was apparently the last that Whatley expected to see of them. In 1783, however, he encountered them again in Vaughan’s edition of Franklin’s work, and was both gratified and surprised. His pleasure in reading the volume was heightened, he wrote, “by my finding the Notes understood to be all Yours, as printed in the Second Edition of my Principles of Trade. My Vanity is much flatter’d, as the Notes, from you, must Sanctify my Work; and peradventure be an Indorsement for it to be sought for.” This letter, which except for Franklin’s brief note below of April 17 is the first between them that survives, touched off a reflective and often moving exchange between the two elderly men, who greeted each other as “dear old friend.” Franklin spoke admiringly of the pamphlet, considered having it translated into French, and particularly wished to have it publicized in America. “The Ideas of our People there, tho’ rather better than those that prevail in Europe, are not so good as they should be; and that Piece might be of service among them.”
  Franklin’s contributions to “that Piece” reflect, though through the dark glass of Whatley’s editing, the development of his economic ideas. He had opposed some commercial restrictions on the colonies, and occasionally restrictions in general; but several of these notes, particularly the two final ones, make the point more strongly than ever before that trade, because it benefits all concerned, should be free from governmental shackles. This argument would reveal Franklin’s thought more precisely than it does if we could be sure that the wording was his. Unfortunately we cannot. Whatley kept his collaborator’s original manuscripts, collated them to see how he had changed them, and then apparently returned the collation to Franklin; but the documents have disappeared. Vaughan, in his edition, guardedly described the notes as “supposed either to be written by Dr. Franklin, or to contain sentiments nearly allied to his own.” William Temple  Franklin threw such caution to the winds: he reproduced the pamphlet as a joint work, incorporated the notes with the text, and contended that only one small passage was entirely by Whatley—to whom Franklin himself, as his grandson conceded, assigned authorship of the whole.
The most reliable evidence of Franklin’s handiwork is in two copies of the pamphlet that he presented to others. One he gave to Jonathan Williams, Jr., we do not know when; and before passing it on to the American Philosophical Society, where it now is, Williams marked in it the notes that his granduncle had written. The other copy, now in the Library of Congress, was a gift at the end of Franklin’s life; it is inscribed by him “Presented to Thomas Jefferson, Esq. Secretary of State by his obedient humble Servant The Printer.” Jefferson wrote at the first footnote, page 2, “notes marked B.F. are Doctr. Franklin’s.” The notes so marked do not agree with those indicated by Williams, no doubt because Franklin gave each a different report; Jefferson excluded some passages that Williams included, and included three notes, one the longest in the pamphlet, that Williams omitted. We cannot resolve this conflict, and therefore print everything marked in either copy and indicate where they differ. The context of each note is summarized in brackets.
 
March, 1774
<Trade is the intercourse between nations and individuals; gain is the end to which all its methods are directed.>
In Transactions of Trade, it is not to be supos’d, that like Gaming, what one Party gains the other must necessarily lose. The Gain to each may be equal. If A had more Corn than he can consume, but wants Cade; and B has more Catle, but wants Corn; an Exchange is Gain to each: hereby the comon Stock of Comforts in Life, is increas’d. 
<If restrictive laws were everywhere abandoned, trade would thrive in those countries where geography, climate, and industrious inhabitants provided the wherewithal to supply real and ideal wants.>
  When Princes make war by prohibiting Comerce, each may hurt himself, as much as his Enemy. Traders, who by their Business are promoting the comon Good of Mankind, as wel as Farmers, and Fishermen, who labor for the Subsistence of al, shou’d never be interupted, or molested in their Busines; but enjoy the Protection of al in the Time of War, as wel as in Time of Peace.
This Policy, those we are pleas’d to cal Barbarians, have, in a great Measure, adopted: for the trading Subjects of any Power, with whom the Emperor of Moroco may be at War, are not liable to Capture, when within Sight of his Land, going or coming; and have otherwise fre Liberty to trade and reside in his Dominions.
As a Maritime Power, we presume it is not thought right, that Great Britain shou’d grant such Fredom, except partialy: as in the Case of War with France, when Tobaco is alow’d to be sent thither under the Sanction of Pasports.
<Real wants are food and drink, clothing, fuel, and habitation; any wealth beyond what is needed to procure these essentials is used for ideal wants, or luxuries. The source of wealth is land and industry, and the state must nourish both.>
  Al that live must be subsisted. Subsistence costs something. He that is industrios produces by his Industry, something that is an Equivalent, and pays for his Subsistence. He is therefore no Charge, or Burden, to Society. The Indolent are an Expence, uncompensated.
There can be no Doubt but al Kinds of Employment that can be folow’d without Prejudice from Interuptions; Work that can be taken up, and laid down, often in a Day, without Damage; such as Spining, Kniting, Weaving, &c. are highly advantageous to a Comunity: because, in them, may be colected al the Produce of those Fragments of Time, that ocur in Family Busines, between the constant and necesary Parts of it, that usualy ocupy Females; as the Time between rising, and preparing Breakfast; between Breakfast, and preparing for Diner, &c. &c. The Amount of al these Fragments, is, in the Course of a Year, very considerable to a single Family; to a State proportionably. Highly profitable therefore it is, in this Case also, to folow that divine Direction, Gather up the Fragments that nothing be lost. Lost Time is lost Subsistence; it is therefore lost Treasure.
Hereby in several Familys, many Yards of Linen have been produc’d from the Employment of these Fragments only, in one Year, tho’ such Familys were just the same in Number as when not so employ’d.
It was an excelent saying of a certain Chinese Emperor, I wil, if posible, have no Idlenes in my Dominions; for if there be one Man idle, some other Man must sufer Cold and Hunger. We take this Emperor’s Meaning to be, that the Labor due to the Public, by each Individual, not being perform’d by the Indolent, and necesary to furnish his Subsistence, must naturaly fal to the share of others, who must thereby sufer.
<Only a change in the habits of the opulent can decrease the importation of luxuries; laws and duties are powerless to do so.>
  In Fact, the Produce of other Countrys can hardly be obtain’d, unles by Fraud or Rapine, without giving the Produce of our Land or our Industry in Exchange for them. If we have Mines of Gold and Silver, Gold and Silver may then be cal’d the Produce of our Land. If we have not, we can only fairly obtain those Metals by giving for them the Produce of our Land or Industry. When we have them, they are then only that Produce or Industry in another Shape; which we may give, if the Trade requires it, and our other Produce wil not suit, in Exchange for the Produce of some other Country that furnishes what we have more Ocasion for, or more Desire. When we have, to an inconvenient Degre, parted with our Gold and Silver, our Industry is stimulated afresh to procure more; that by its Means we may contrive to procure the same Advantage.
<The acquisitive instinct drives the rich man to put his riches to full use; hunger drives the poor man to put his labor to full use. The wise government must provide sufficient provisions for man and beast in order to sustain industry.>
  The comon People do not work for Pleasure generaly; but from Necesity. Cheapnes of Provisions makes them more idle; les Work is then done; it is then more in demand proportionaly, and of course the Price rises. Dearnes of Provisions obliges the Manufacturer to work more Days and more Hours: thus more Work is done than equals the usual Demand; of course it becomes cheaper, and the Manufactures in Consequence.
<Keeping bullion and coin at home does not promote the welfare of a state. Spain now allows the export of silver, which had previously been exported in spite of the law because it was needed to pay for imports.>
  Cou’d Spain and Portugal have succeded in executing their foolish Laws for “hedging in the Cuckow,” as Locke cals it, and have kept at Home al their Gold and Silver; those Metals wou’d, by this Time, have been of litle more Valu than so much Lead or Iron. Their Plenty wou’d have lesen’d their Valu. We see the Foly of these Edicts; but are not our own prohibitory and restrictive Laws that are profesedly made with Intention to bring a Balance in our Favor from our Trade with Foreign Nations to be paid in Mony, and Laws to prevent the Necesity of exporting that Mony, which, if they cou’d be thoroughly executed, wou’d make Mony as plenty, and of as litle Valu; I say are not such Laws akin to those Spanish Edicts; Folys of the same Family?
<Government should consider whether any proposed regulation of trade promotes the general good, and should seek information not only from those directly concerned but also from those with theoretical knowledge.>
  Perhaps, in general, it wou’d be beter if Government medled no farther with Trade, than to protect it, and let it take its Cours. Most of the Statutes, or Acts, Edicts, Arets and Placaarts of Parliaments, Princes, and States, for regulating, directing, or restraining of Trade; have, we think, been either political Blunders, or Jobbs obtain’d by artful Men, for private Advantage, under Pretence of public Good. When Colbert asembled some wise old Merchants of France; and desir’d their Advice and Opinion, how he cou’d best serve and promote Comerce; their Answer, after Consultation, was, in three Words only, Laissez nous faire. Let us alone. It is said, by a very solid Writer of the same Nation, that he is wel advanc’d in the Science of Politics, who knows the ful Force of that Maxim Pas trop gouverner: Not to govern too strictly. Which, perhaps, wou’d be of more Use when aply’d to Trade, than in any other public Concern. It were therefore to be wish’d, that Comerce were as fre between al the Nations of the World, as it is between the several Countys of England: so wou’d al, by mutual Comunication, obtain more Enjoyments. Those Countys do not ruin one another by Trade; neither wou’d the Nations. No Nation was ever ruin’d by Trade; even, seemingly, the most disadvantageous.
Wherever desirable Superfluitys are imported, Industry is excited; and thereby Plenty is produc’d. Were only Necesarys permited to be purchas’d, Men wou’d work no more than was necesary, for that Purpose.

<France has recently changed its policy to permit internal free trade in grain and export in French bottoms. Now that other nations are abandoning destructive restrictions we must look to our essential interests.>
  In Inland high Countrys, remote from the Sea, and whose Rivers are smal, runing from the Country, not to it, as is the Case of Switzerland, great Distres may arise from a Cours of bad Harvests, if public Granarys are not provided, and kept wel stor’d. Antiently too, before Navigation was so general; Ships so plenty; and comercial Conections so wel establish’d; even Maritim Countrys might be ocasionaly distres’d, by bad Crops. But such is now the Facility of Comunication between those Countrys, that an unrestrain’d Comerce can scarce ever fail of procuring a Suficiency for any of them. If indeed any Government is so imprudent, as to lay its Hands on imported Corn; forbid its Exportation; or compel its Sale, at limited Prices; there, the People, may sufer some Famin, from Merchants avoiding their Ports. But wherever Comerce is known to be always fre, and the Merchant absolute Master of his Comodity, as in Holand, there wil always be, a reasonable Suply.
When an Exportation of Corn takes Place, ocasion’d by a higher Price in some Foreign Country, it is comon to raise a Clamor, on the Suposition that we shal thereby produce a domestic Famin. Then folows a Prohibition; founded on the imaginary Distres of the Poor. The Poor, to be sure, if in Distres, shou’d be reliev’d; but if the Farmer cou’d have a high Price for his Corn, from the foreign Demand; must he, by a Prohibition of Exportation, be compel’d to take a low Price, not of the Poor only, but of every one that eats Bread, even the richest? The Duty of relieving the Poor is incumbent on the Rich; but, by this Operation, the whole Burden of it is laid on the Farmer; who is to relieve the Rich, at the same Time. Of the Poor, too, those who are maintain’d by the Parishes, have no Right to claim this Sacrifice of the Farmer: as, while they have their Alowance, it makes no Diference to them, whether Bread be cheap, or dear.  Those working Poor, who now mind Busines only five or four Days in the Week, if Bread shou’d be so dear, as to oblige them to work the whole six, requir’d by the Comandment, do not seem to be agriev’d, so as to have a Right to public Redres. There wil, then, remain, comparativly, only a few Familys in every District; who, from Sicknes, or a great Number of Children, wil be so distres’d, by a high Price of Corn, as to need Relief: and these shou’d be taken Care of, by particular Benefactions, without restraining the Farmers Profit.
Those who fear, that Exportation may so far drain the Country of Corn, as to starve ourselves; fear, what never did, nor ever can, hapen. They may, as wel, when they view the Tide ebing towards the Sea, fear, that al the Water wil leave the river. The Price of Corn, like Water, wil find its own Level. The more we export, the dearer it becomes at Home. The more is receiv’d Abroad, the cheaper it becomes there, and as soon as these Prices are equal, the Exportation stops of Cours. As the Seasons vary in diferent Countrys, the Calamity of a bad Harvest, is never universal. If then, al Ports were always open, and al Comerce fre; every Maritim Country wou’d generaly eat Bread at the medium Price, or Average, of al the diferent Harvests; which wou’d probably be more equal, than we can make it, by our artificial Regulations; and therefore, a more steady Encoragement to Agriculture: The Nations wou’d al have Bread at this middle Price; and that Nation, which at any Time, inhumanly, refuses to relieve the Distreses of another Nation, deserves no Compasion, when in Distres itself.
